UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)December 6, 2010 NORTHEAST COMMUNITY BANCORP, INC. (Exact Name of Registrant as Specified in Its Charter) United States 0-51852 06-178-6701 (State or other jurisdiction of (Commission (IRS Employer incorporation) File Number) Identification No.) 325 Hamilton Avenue, White Plains, New York (Address of principal executive offices) (Zip Code) (914) 684-2500 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events On December 6, 2010, NorthEast Community Bancorp, Inc. (the “Company”) announced that its subsidiary, NorthEast Community Bank, completed the sale of its branch office, located at 20-47 86th Street, Brooklyn, NY 11214, to Ponce De Leon Federal Bank. The Company’s press release dated December 6, 2010, is attached to this Report as Exhibit 99.1 and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits (d) Exhibits Number Description Exhibit 99.1 Press Release dated December 6, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NORTHEAST COMMUNITY BANCORP, INC. Date: December 7, 2010 By: /s/ Kenneth A. Martinek Kenneth A. Martinek Chairman, President and Chief Executive Officer
